Citation Nr: 1034327	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right scaphoid, trapezium, and trapezoid arthritis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right ankle degenerative joint 
disease.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left ankle degenerative joint 
disease.  

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right hip degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
In November 2008, the RO granted service connection for "right 
hip degenerative joint disease; tendonitis," evaluated as 10 
percent disabling.  In January 2010, the RO granted service 
connection for right ankle degenerative joint disease, and left 
ankle degenerative joint disease, with each disability evaluated 
as 10 percent disabling.  In each case, the Veteran appealed the 
issue of entitlement to an initial evaluation in excess of 10 
percent.  In March 2010, the RO denied a claim for an increased 
rating for service-connected right scaphoid, trapezium, and 
trapezoid arthritis, evaluated as 10 percent disabling.  The 
Veteran has appealed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  The Veteran's service-connected right scaphoid, trapezium, 
and trapezoid arthritis, is shown to be productive of complaints 
that include pain; but not favorable ankylosis; nor does it 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.  

2.  The Veteran's service-connected right ankle degenerative 
joint disease is shown to be productive of pain, less than a 
marked limitation of motion, and not ankylosis.  

3.  The Veteran's service-connected left ankle degenerative joint 
disease is shown to be productive of pain, less than a marked 
limitation of motion, and not ankylosis.  

4.  The Veteran's service-connected right hip degenerative joint 
disease and tendonitis is shown to be productive of 50 degrees of 
flexion, and 20 degrees of abduction, and not ankylosis, or a 
malunion of the femur.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right scaphoid, trapezium, and trapezoid 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected right ankle arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274 (2009).  

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected left ankle arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274 (2009).  

4.  The schedular criteria for an initial evaluation in excess of 
10 percent for service-connected right hip degenerative joint 
disease and tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 
4.59, 4.71a, Diagnostic Codes 5250, 5252, 5253, 5255 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased initial 
evaluations for his service-connected bilateral ankle and right 
hip disabilities, and an increased rating for his service-
connected right wrist disability. 

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).

The Board notes that a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU) is in 
effect as of December 18, 2001.


I.  Increased Rating - Right Wrist

In February 2007,  the RO granted service connection for right 
scaphoid, trapezium, and trapezoid arthritis, evaluated as 10 
percent disabling, with an effective date for service connection 
of February 7, 2006.  The Veteran appealed the issue of 
entitlement to an initial evaluation in excess of 10 percent.  In 
September 2008, the Board denied the claim.  The Veteran appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  
However, in July 2009, while his case was pending at the Court, 
the VA's Office of General Counsel and appellant's representative 
filed a Joint Motion in which the claim was specifically 
abandoned.  

Subsequent to the withdrawal of the Veteran's claim for an 
increased initial evaluation in excess of 10 percent for his 
right wrist in the July 2009 Joint Motion, the RO denied a claim 
for an increased rating in March 2010, after it apparently 
determined that a VA examination report, dated in December 2008, 
satisfied the criteria for an informal claim for an increased 
rating.  See 38 C.F.R. §§ 3.1(p); 3.155(a), 3.157(b)(2) (2009).  
However, this report was of record at the time of the July 2009 
Joint Motion, and once he withdrew his appeal in July 2009, the 
claim ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29, 31-
32 (1996).  

Nevertheless, a VA examination report, dated in December 2009, 
includes findings pertaining to the right wrist, and this report 
appears to satisfy the criteria for an informal claim for an 
increased rating.  See 38 C.F.R. §§ 3.1(p); 3.155(a), 
3.157(b)(2).  This report indicates that the examination was 
performed on December 8, 2009.  Given the foregoing, the time 
period in issue is from December 8, 2008 to the present.  See 
38 C.F.R. §§ 3.1, 3.157, 3.400(o)(2) (2009).  

Each disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2009).  The Veteran's service treatment reports 
show that he was treated for rheumatoid arthritis affecting 
joints that included his right wrist.  He received treatment 
immediately following separation from service, and in 1955 his 
condition was characterized as inactive and minimal.  There is no 
relevant evidence for many years thereafter.  In 1992, the 
Veteran sought treatment for right wrist symptoms.  In 1993, he 
was noted to have right wrist degenerative joint disease.  A 2003 
VA examination report characterized his right wrist degenerative 
joint disease as "mild to moderate."  A March 2006 VA X-ray 
report noted mild osteoarthritis of the scaphoid, trapezium, or 
trapezoid, and two 2006 VA examination reports note right wrist 
pain on motion, and a limitation of motion.  

The RO has evaluated the Veteran's right wrist disability under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010- 5215.  See 38 
C.F.R. § 4.27 (2009) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  This 
hyphenated diagnostic code may be read to indicate that traumatic 
arthritis is the service-connected disorder, and it is rated as 
if the residual condition is right wrist limitation of motion 
under DC 5215.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis shall be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis is rated on 
the basis of limitation of motion for the specific joint 
involved.

Normal range of motion of the wrist is dorsiflexion (extension) 
to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 
4.71a, Plate I.

Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is 
warranted for limitation of motion of the wrist (major or minor), 
with dorsiflexion less than 15 degrees, or palmar flexion limited 
in line with forearm.  The 10 percent rating is the maximum 
rating provided for under DC 5215.  

With regard to functional loss, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available based 
on symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  As the Veteran's 10 percent evaluation is the 
maximum rating allowable under DC 5215, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.   

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5214, a 30 percent rating is 
warranted for favorable ankylosis of the (major) wrist in 20 
degrees to 30 degrees of dorsiflexion.

The Board finds that the criteria for a rating in excess of 10 
percent have not been met.  A VA examination report, dated in 
December 2008, indicates that the examination was performed on 
December 30, 2008.  This report shows that on examination, the 
Veteran's right wrist had ulnar deviation from 0 to 20 degrees, 
radial deviation from 0 to 10 degrees, flexion from 0 to 40 
degrees, and extension from 0 to 40 degrees (all "active" 
ranges of motion).  An associated X-ray report contains an 
impression noting right wrist degenerative changes with 
chondromalacinosis which could be CPPD (calcium pyrophosphate 
dehydrate).  A VA examination report, dated in December 2009, 
shows that on examination, the Veteran's right wrist had 
dorsiflexion from 0 to 20 degrees, palmar flexion from 0 to 30 
degrees, ulnar deviation from 0 to 10 degrees, and radial 
deviation from 0 to 10 degrees (all "active" ranges of motion).  
The examiner stated that there was no joint ankylosis.  Given the 
foregoing, the evidence does not show that the Veteran's right 
wrist is productive of favorable ankylosis in 20 degrees to 30 
degrees of dorsiflexion, and the claim must be denied.  See 
38 C.F.R. § 4.71a, DC 5214.

A higher evaluation is not warranted for functional loss.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAGCOPPREC 9- 98.  In this case, the medical evidence does not 
contain evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss due 
to pain.  The December 2008 VA examination report notes 
complaints of a pain on motion, but no LOM (loss of motion) due 
to pain, fatigue, lack of endurance, incoordination, or weakness.  
A neurological examination was normal, and there was no motor or 
sensory loss.  The report notes moderate and severe effects of 
activities of daily living, with prevention of participation in 
sports, however, these restrictions were due to all of the 
Veteran's disabilities, and the Board has afforded the 
aforementioned findings that are specific to the right wrist more 
probative value.  With regard to the December 2009 VA examination 
report, it notes a mild increase in pain on motion, without 
additional weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss in the range of motion with 
repetitive use.  Additional limitation due to repetitive use on 
flare-up could not be estimated without resort to "mere 
speculation."  The report notes 'none" to moderate effects on 
the activities of daily living, with pain on lifting and 
carrying.   

In summary, there is no medical evidence showing that the Veteran 
has such symptoms as muscle atrophy, neurological impairment, or 
incoordination attributable to the right wrist.  Therefore, even 
taking into account the notations of pain and impairment, the 
Board finds that, when the ranges of motion in the right wrist 
are considered together with the evidence of functional loss due 
to right wrist pathology, the evidence is insufficient to show 
that the loss of motion in the right wrist more nearly 
approximates the criteria for a 20 percent rating under DC 5214, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Under 38 C.F.R. § 4.71a, DC 5003, a 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  However, a 20 percent 
rating is not warranted under DC 5003, as the right wrist 
disability in issue does not involve two or more minor or major 
joint groups (service connection is in effect for left wrist 
arthritis, and bilateral hand osteoarthritis, and separate 
evaluations have been assigned for these disabilities), nor is it 
shown to be productive of occasional incapacitating episodes.  

As a final matter, under 38 C.F.R. § 3.321(b)(1), when the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an 
extraschedular evaluation will be assigned.  However, the Veteran 
has stated that he retired in 1992, after many years as a 
steamfitter, and neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected right wrist disability is demonstrated, nor is there 
any other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

II.  Degenerative Joint Disease - Bilateral Ankles and Right Hip 

In November 2008, the RO granted service connection for "right 
hip degenerative joint disease; tendonitis," evaluated as 10 
percent disabling.  In January 2010, the RO granted service 
connection for right ankle degenerative joint disease, and left 
ankle degenerative joint disease, with each disability evaluated 
separately as 10 percent disabling.  In each case, the Veteran 
appealed the issue of entitlement to an initial evaluation in 
excess of 10 percent.  

The Veteran is appealing the original assignments of disability 
evaluations following awards of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

A.  Bilateral Ankles

In January 2010, the RO granted service connection for right 
ankle degenerative joint disease, and left ankle degenerative 
joint disease, with each disability evaluated as 10 percent 
disabling.  In each case, the RO assigned an effective for 
service connection of December 17, 2008. 

With regard to the histories of the disabilities in issue, see 
38 C.F.R. § 4.1, the Veteran's service treatment reports show 
treatment for rheumatoid arthritis, with symptoms that included 
the ankles.  A VA X-ray report, dated in 2006, noted that there 
were no fractures, dislocations, or bony abnormalities, and, 
"Lucency and cortical undulation of posterior calcanei.   
Recommend clinical correlation with any signs or symptoms of 
retocalcaneal bursitis."  

The Veteran's ankles are currently each rated separately as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5271.  Under DC 
5271, a 10 percent rating is warranted for a moderate limitation 
of ankle motion.  A 20 percent rating is warranted for a marked 
limitation of ankle motion.  

In addition, the following diagnostic codes are also relevant to 
the claims:

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is 
warranted for ankylosis of the ankle, when shown to specified 
degrees and position. 

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a subastragalar or 
tarsal joint, or of the ankle itself, warrants evaluations 
ranging from 10 to 40 percent, depending on the position of the 
joint and whether there are any deformities of abduction, 
adduction, inversion, or eversion.  

Under 38 C.F.R. § 4.71a, DC 5273, a 10 or a 20 percent rating is 
warranted for Os calcis or astragalus, malunion of, with moderate 
(10 percent) or marked (20 percent) deformity.

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the 
ankle is from 0 to 20 degrees.  Normal plantar flexion of the 
ankle is from 0 to 45 degrees.  

A VA examination report, dated in December 2009, shows that on 
examination, the Veteran's ankles had dorsiflexion from 0 to 15 
degrees, plantar flexion from 0 to 35 degrees, eversion from 0 to 
10 degrees, and inversion from 0 to 15 degrees (all bilaterally).  
The report notes that there was no ecchymosis, swelling, or 
synovitis.  

The Board finds that the claims must be denied.  The only 
specific findings as to the range of motion in the ankles are 
found in the December 2009 VA examination report, which show that 
the Veteran's ankles had dorsiflexion from 0 to 15 degrees, 
bilaterally, and plantar flexion from 0 to 35 degrees, 
bilaterally.  There is no competent evidence to show ankylosis of 
either ankle.  The Board therefore finds that the evidence is 
insufficient to show ankylosis of either the right or the left 
ankle, or a marked limitation of either right or left ankle 
motion, for an increased rating under DC's 5270, 5271, or 5272.  
In addition, there is no medical evidence of record to show that 
the Veteran's right or left ankle is productive of a malunion of 
the os calcis or astragalus, or astragalectomy, to warrant a 
rating in excess of 10 percent under DC's 5273 or 5274.  

Finally, a higher evaluation is not warranted for functional 
loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  
In this case, the medical evidence does not contain evidence of 
such symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
evaluation on the basis of functional loss due to pain.  In this 
regard, the December 2009 VA examination report notes that the 
Veteran reported occasional use of a cane, that he could walk no 
more than three to four blocks, and that he could only stand 5 to 
10 minutes.  On examination, he had poor propulsion, but no other 
evidence of abnormal weight-bearing.  There was a "mild" 
increase in pain, without additional weakness, excess 
fatigability, incoordination, lack of endurance, or additional 
loss in the range of motion with repetitive use.  Additional 
limitation due to repetitive use on flare-up could not be 
estimated without resort to "mere speculation."  In this 
regard, to the extent it may be argued that the examiner's 
inability to estimate additional limitation warrants a grant of 
the claims, this inability does not raise the weight of the 
evidence to that of equipoise.  See Chotta v. Peake, 22 Vet. App. 
80, 86 (2008) (noting, in the context of an increased rating 
claim, that if the level of the appellant's disability . . . 
cannot be determined without resorting to speculation, then it 
has not been proven to the level of equipoise and a staged rating 
is not appropriate); 38 C.F.R. § 3.102 (2009) (noting that the 
Board may not award benefits when the award would be based upon 
pure speculation); see also Roberts v. West, 13 Vet. App. 185, 
189 (1999) (holding that "the fact that [a] medical opinion was 
inconclusive ... does not mean that the examination was 
inadequate.").  Therefore, even taking into account the 
notations of right and left ankle pain, the Board finds that, 
when the ranges of motion in the right and left ankle are 
considered together with the evidence of functional loss due to 
right and left ankle pathology, the evidence is insufficient to 
show that the loss of motion in the right or the left ankle more 
nearly approximates the criteria for a compensable rating under 
DC 5271, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  


B.  Right Hip

The Board initially notes that subsequent to the most recent 
supplemental statement of the case (SSOC), dated in January 2010, 
a small number of VA progress notes have been received without a 
waiver of review by the agency of original jurisdiction.  
However, under the circumstances, a remand is not required.  
Specifically, this evidence pertains to disorders other than the 
right hip, some of it is duplicative of evidence that was of 
record at the time of the January 2010 SSOC, and none of this 
evidence is material to the basis for the Board's decision.  
Therefore, this evidence is not "pertinent" as defined at 38 
C.F.R. § 20.1304(c) (2009), and a remand for RO consideration is 
not required.  

In November 2008, the RO granted service connection for "right 
hip degenerative joint disease; tendonitis," evaluated as 10 
percent disabling, with an assigned effective date for service 
connection of February 7, 2006.  

The RO has evaluated the Veteran's right hip disability under 
38 C.F.R. § 4.71a, DC's 5010-5024. 

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are 
rated on the basis of limitation of motion of the body part 
affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-
5024. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis 
shall be rated based on limitation of motion of the affected 
part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5250, Hip, ankylosis of: Favorable, 
in flexion at an angle between 20 and 40 degrees with slight 
adduction or abduction, warrants assignment of a 60 percent 
evaluation.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of either 
thigh to 30 degrees warrants a 30 percent rating. 38 C.F.R. § 
4.71a, DC 5252.  

Under 38 C.F.R. § 4.71a, DC 5253, Thigh, impairment of, 
limitation of abduction of, motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.  

Under 38 C.F.R. § 4.71a, DC 5255, a 30 percent evaluation is 
warranted for: Femur, impairment of: Malunion of: with moderate 
knee or hip disability.  

Normal range of hip motion is flexion from 0 degrees to 125 
degrees, and abduction from 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.17a, Plate II.   

The relevant medical evidence dated during the time period in 
issue includes a VA examination report, dated in March 2006, 
which shows that the Veteran claimed that he could not walk more 
than a few yards, or stand more than 15 to 30 minutes.  To the 
extent that the report contains nonsensical range of motion 
findings (e.g. "abduction was 300 bilateral, abduction 450," 
and "internal rotation was 400, and internal rotation was 350") 
the Board will not attempt to apply these findings to the 
relevant criteria.  

A VA examination report, dated in October 2008, shows that the 
Veteran claimed that he could only walk 1/4-mile.  He reported 
pain, stiffness, weakness, "giving way," and instability in the 
right hip, with no episodes of locking, dislocation, or 
subluxation, and no effusion or inflammation.  He complained of 
flare-ups every two to three weeks, lasting three to seven days.  
On examination, his gait was antalgic, with no evidence of 
abnormal weight-bearing.  Right hip flexion was from 0 to 50 
degrees, extension was from 0 to 20 degrees, right internal 
rotation was from 0 to 15 degrees, right external rotation was 
from 0 to 20 degrees, right adduction was from 0 to 15 degrees, 
and right abduction was from 0 to 20 degrees (all "active" 
ranges of motion).  The diagnosis notes right hip degenerative 
joint disease and tendonitis.  

A VA progress note, dated in July 2009, shows treatment for right 
hip pain and swelling.  The relevant assessment was right hip 
pain and swelling, with a notation that an X-ray showed some 
joint space narrowing but no evidence of a fracture, and use of 
Naproxen.  

The Board finds that the claim must be denied.  There is no 
evidence of right hip ankylosis, or a malunion of the femur.  In 
addition, the VA examination report shows that the Veteran's 
right hip had 50 degrees of flexion, and 20 degrees of abduction.  
Accordingly, the Board finds that the criteria for an initial 
rating in excess of 10 percent under DC's 5250, 5252, 5253 and 
5255 have not been met. 

A higher initial evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9- 98.  In 
this case, the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that sufficiently support a 
higher initial evaluation on the basis of functional loss due to 
pain.  In this regard, X-rays associated with the March 2006 VA 
examination report note degenerative changes of the right hip.  
There was pain on motion and some indication of weakness and 
fatigability, but no incoordination and no lack of endurance.  
The October 2008 VA examination report states that there was no 
loss of motion with repetitive range of motion due to pain, 
fatigue, lack of endurance, incoordination, or weakness.  An 
associated X-ray report, dated in November 2008, contains an 
impression of "normal pelvis and right hip."  The report notes 
moderate to severe limitations of the activities of daily living, 
with prevention of participation in sports.  A VA X-ray report, 
dated in July 2009, contains an impression of "minimal 
degenerative change."  In summary, the findings (or lack 
thereof) as to ranges of motion, strength, atrophy, and 
neurological functioning for the service-connected right hip do 
not, in the Board's judgment, show that the Veteran has 
functional loss due to pain to warrant an initial evaluation in 
excess of 10 percent.  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted, even with consideration of 
the Veteran's pain symptoms.


III.  Conclusion

In deciding the Veteran's claims, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the 
Veteran is entitled to increased initial evaluations/an increased 
rating for separate periods based on the facts found during the 
appeal period.  As noted above, the Board does not find evidence 
that any of the Veteran's evaluations/ratings should be increased 
for any separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the conclusion 
that the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.  The Board 
therefore finds that the evidence is insufficient to show that 
the Veteran had a worsening of any of the disabilities in issue, 
such that an increased initial evaluation/increased rating is 
warranted.   

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; however, as is stated above, the 
preponderance of the evidence is against the appellant's claims, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2006, April 
2007, December 2008, November 2009 (two letters), and in January 
and May of 2010.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

With regard to the claims for initial increased evaluations for 
the bilateral ankles, and right hip, in August 2006 and December 
2008, the Veteran was sent VCAA notices in association with his 
claims for service connection.  In such a case, where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled; no additional § 5103(a) notice is required.  
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  With regard 
to the claim for an increased rating for the right wrist, in 
December 2009 and January 2010, the Veteran was sent VCAA 
notices.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


